COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Beales and Senior Judge Fitzpatrick


THE KROGER COMPANY AND
 CONTINENTAL CASUALTY COMPANY
                                                                MEMORANDUM OPINION*
v.     Record No. 0845-06-3                                         PER CURIAM
                                                                   AUGUST 15, 2006
DIANE L. ROULEAU


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Mary Beth Nash; Frankl, Miller & Webb, LLP, on brief), for
                 appellants.

                 (Diane L. Rouleau, pro se, on brief).


       Kroger Company and its insurer (hereinafter referred to as “employer”) appeal a decision

of the Workers’ Compensation Commission finding that Diane L. Rouleau’s decision to refuse

employer’s offer of selective employment was reasonable and not unjustified. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Rouleau v. Kroger Company, VWC File No. 202-53-23 (Mar. 7, 2006). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.